BUBGESS, P. J.
— On the 10th day of December, 1904, the defendant Jesse Lynam was convicted in the circuit court of the city of St. Louis of murder in the second degree, and his punishment assessed at twenty-five years’imprisonment in the penitentiary, upon an information filed in said court by the assistant circuit attorney of said city charging the defendant with murder, in having shot and killed, at said city, on the 13th *214day of May, 1904, one John Hiser. Defendant appeals.
The defendant is not represented in this court, nor was any bill of exceptions filed in the case, so that there is nothing before the court for review except the record proper.
The information is in due form and the record free from error. The judgment is affirmed.
All concur.